Opinion issued July 2, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00503-CR
                            ———————————
                        IN RE PEDRO LUCIO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Pedro Lucio, has filed a petition for writ of mandamus.1 Relator

does not specify the order from which he seeks relief, but instead claims that he is




1
      Relator identifies the underlying case as cause number CR-03-028, from the 22nd
      District Court of Hays County, Texas, and the Respondent as the State of Texas.
      His conviction was affirmed by the Third Court of Appeals in Lucio v. State, No.
      03-03-00448-CR, 2005 WL 607698, at *1 (Tex. App.—Austin Mar. 17, 2005, pet.
      ref’d) (mem. op.) (not designated for publication).
“unlawfully restrained and confined” on his conviction for attempted sexual

assault.2

      This Court lacks jurisdiction over this case arising out of a county not within

our jurisdiction. See TEX. GOV’T CODE ANN. § 22.201(b) (Vernon Supp. 2012).

                                    Conclusion

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      See TEX. PENAL CODE ANN. § 22.011 (Vernon 2011).
                                           2